16‐2999‐cv (L) 
Hartford Roman Catholic Diocesan Corp. v. Interstate Fire & Cas. Co. 
 
                                           United States Court of Appeals
                                               for the Second Circuit
                                                           
                                               August Term 2017 
                                                           
                              (Argued: May 29, 2018      Decided: September 19, 2018) 
                                                           
                                       Docket Nos. 16‐2999‐cv, 17‐2484‐cv 
                                                           
 
                  HARTFORD ROMAN CATHOLIC DIOCESAN CORPORATION, 
                                               
                           PLAINTIFF‐APPELLEE‐CROSS‐APPELLANT, 
                                               
                                           ‐ V.‐ 
                                               
                        INTERSTATE FIRE & CASUALTY COMPANY, 
                                               
                          DEFENDANT‐APPELLANT‐CROSS‐APPELLEE. 
        
 
       Before:       JACOBS, CHIN, Circuit Judges, KUNTZ, District Judge.* 
 
       Interstate Fire & Casualty Company (“Interstate”) appeals from an August 
1, 2016 judgment that Interstate breached its contractual duty to indemnify the 
Hartford Roman Catholic Diocesan Corporation (“Archdiocese”) under certain 
excess insurance policies.  The Archdiocese appeals from a July 26, 2017 
amended judgment that Interstate’s breach did not violate the Connecticut 
Unfair Insurance Practices Act (“CUIPA”).  We affirm. 
 

                                                            
 Judge William F. Kuntz of the United States District Court for the Eastern 
*

District of New York, sitting by designation. 
                                                               DAVID P. FRIEDMAN (Marilyn B. 
                                                               Fagelson, Melissa A. Federico, on the brief), 
                                                               Murtha Cullina LLP, Stamford, CT, for 
                                                               Appellee‐Cross‐Appellant Hartford Roman 
                                                               Catholic Diocesan Corporation.         
                                                                      
                                                               RICHARD L. NEUMEIER, Morrison 
                                                               Mahoney LLP, Boston, MA, for Appellant‐
                                                               Cross‐Appellee Interstate Fire and Casualty 
                                                               Company.   
                                                                
JACOBS, Circuit Judge: 
 
       This diversity suit concerns insurance under second‐layer excess liability 
contracts, issued 1978‐85, for four claims that were brought against the insured, 
the Hartford Roman Catholic Diocesan Corporation (“Archdiocese”), and that 
arose from sexual misconduct by priests of the Archdiocese.  Interstate Fire & 
Casualty Company (“Interstate”) appeals from an August 1, 2016 judgment of 
the United States District Court for the District of Connecticut (Arterton, J.) that 
Interstate breached its contractual duty to indemnify.  The Archdiocese appeals 
from a July 26, 2017 amended judgment dismissing its claim that Interstate 
violated the Connecticut Unfair Insurance Practices Act (“CUIPA”) in its 
handling of the claims.  We affirm the judgment and amended judgment.1 

       The coverage dispute focuses on two contract provisions invoked by 
Interstate to deny coverage for sexual abuse: the exclusion for assault and 
battery, and the coverage grant for occurrences that unintentionally and 
unexpectedly result in personal injury.  The CUIPA claim alleges that Interstate 
failed to comply with the obligation to make prompt reimbursement.  

               
                                                            
1 “Because we think that we can determine th[ese] issue[s] based on well‐settled 
principles” of Connecticut law, there is no need to take the discretionary action 
to certify any questions to the Connecticut Supreme Court, as sought by 
Interstate.  Best Van Lines, Inc. v. Walker, 490 F.3d 239, 242 n.3 (2d Cir. 2007). 
                                          2 
 
                                         I 

       The Archdiocese purchased excess indemnity insurance policies from 
Interstate for the periods between September 1, 1978 and September 1, 1985.  
Under its insurance plans, the Archdiocese had a self‐insured retention; the first 
layer excess was furnished by underwriters at Lloyds of London and other 
London market insurers (collectively “Lloyds”) and by Centennial Insurance 
Company; and the second excess layer was furnished by defendant Interstate.  
Interstate’s policies followed form to Lloyds’ policies (except as to any 
inconsistency, of which none is at issue).  At some point, Interstate’s second 
excess layer was breached. 

      Beginning in 2008, Interstate received notice from the Archdiocese that the 
four underlying claimants at issue in this suit had sent demand letters to the 
Archdiocese seeking damages for sexual abuse inflicted by priests.  After timely 
notice to Interstate, and after settling with the four victims, the Archdiocese 
informed Interstate of the amount of reimbursement sought. 

       On November 19, 2012, having received no reimbursement from Interstate 
for any of the four underlying claims, the Archdiocese filed suit alleging breach 
of contract, breach of the covenant of good faith and fair dealing, and violations 
of CUIPA and Connecticut Unfair Trade Practices Act (“CUTPA”).  Interstate’s 
Answer admitted that each underlying claimant alleged sexual abuse by a priest 
of the Archdiocese and asserted affirmative defenses.   

        Interstate moved for summary judgment on all counts based on the assault 
and battery exclusion, while the Archdiocese cross‐moved for summary 
judgment on breach of contract.  Interstate’s motion was denied; the 
Archdiocese’s motion was granted in part and denied in part.  After a ten‐day 
trial, the district court found that Interstate breached its contract to indemnify, 
but did not violate CUIPA, CUTPA, or the covenant of good faith and fair 
dealing.  The Archdiocese moved pursuant to Fed. R. Civ. P. 52(d), 59(a)(2), and 
59(e) for amended or additional findings and conclusions of law and to amend 
the judgment, arguing that the district court had erred in denying its CUIPA 
claim.  The district court denied the post‐trial motion on July 26, 2017, and 
entered the amended judgment.  Cross appeals ensued.  

                                         3 
 
      “On appeal from a judgment after a bench trial, we review the district 
court’s findings of fact for clear error and its conclusions of law de novo.  Mixed 
questions of law and fact are also reviewed de novo.”  Roberts v. Royal Atl. 
Corp., 542 F.3d 363, 367 (2d Cir. 2008).         

      Three issues are presented under Connecticut law:  

             1) Whether the Archdiocese’s right to indemnity on the claims at 
             issue withstands the assault and battery exclusion. 

             2) Whether the loss was an occurrence, that is, neither intended nor 
             expected. 

             3) Whether Interstate’s improper denial of claims amounted to a 
             general business practice under CUIPA, Conn. Gen. Stat. § 38a‐
             816(6). 

                                         II 

       Interstate argues that, because the priests who committed the molestation 
are assureds under the contract along with the Archdiocese, coverage is rendered 
unavailable to the Archdiocese by the assault and battery exclusion (the 
“Exclusion”) in the underlying Lloyds contract, which states: 

      This coverage does not apply: 

             (a) To liability of any Assured for assault and battery committed by 
             or at the direction of such Assured except liability for Personal 
             Injury or Death resulting from any act alleged to be assault and 
             battery for the purpose of preventing injury to persons or damage to 
             property. 

Supp. App’x at 1901.  The term “Assured” includes the Archdiocese and, among 
others, “any official, trustee or employee of [the Archdiocese] while acting within 
the scope of his duties as such . . . .”  App’x at 70 ¶ 9 (alteration in original).  

       Construction of an insurance policy is a question of law for the Court.  
Flint v. Universal Mach. Co., 238 Conn. 637, 642 (1996).  “Under Connecticut law, 

                                         4 
 
the rules of contract construction govern the interpretation of an insurance 
policy.”  W. World Ins. Co. v. Stack Oil, Inc., 922 F.2d 118, 121 (2d Cir. 1990).  
“When the terms of an insurance policy are clear and unambiguous, they must 
be accorded their ordinary meaning,” id., and “[t]he determinative question is 
the intent of the parties, that is, what coverage the . . . [plaintiff] expected to 
receive and what the defendant was to provide, as disclosed by the provisions of 
the policy,” Heyman Assocs. No. 1 v. Ins. Co. of State of Pa., 231 Conn. 756, 770 
(1995) (second alteration in original).  “Where recovery under a policy turns on 
the interpretation of an exclusionary clause, the insurer bears the burden of 
demonstrating that the loss is excluded under the express terms of the policy.”  
W. World Ins. Co., 922 F.2d at 121. 

        Interstate contends that the Exclusion evidences intent to bar recovery as 
to all assureds if any one of them commits the assault or battery, arguing that the 
phrase “such assured” refers back to the phrase “any assured” and thus 
encompasses them all.  Since the priests are among the assureds, Interstate’s 
position is that recovery is excluded as to the Archdiocese as well.   

      In response, the Archdiocese observes that the Exclusion applies only to a 
person “acting within the scope of his duties,” and that the assailant priests were 
not acting within the scope of their duties when they committed assault.  Supp. 
App’x at 1921.  Further, the wording excludes coverage only to those assureds 
who committed or directed the assault rather than to all assureds.  The 
Archdiocese also invokes the familiar principle that ambiguities in a standard‐
form insurance contract are construed against the insurer.   

      We agree with the Archdiocese on the reading of the contract and 
therefore need not consider ambiguity. 

        First, for the purposes of this litigation, it is doubtful whether the assailant 
priests were “assureds” under the contract.  Interstate’s reservation of rights 
letter for one of the four claims (that of JA) took the position that the priest “was 
acting outside the course and scope of his priestly duties . . . when he allegedly 
sexually abused [JA and] . . . therefore, would not qualify as an insured under 
[Interstate]’s policy . . . .”  Supp. App’x at 1936.  Interstate took the same position 
in the Fifth Circuit.  See Interstate Fire & Cas. Co. v. Catholic Diocese of El Paso, 

                                            5 
 
622 F. Appʹx 418, 420 (5th Cir. 2015).  Interstate should be bound to its own 
reading of its contract.  

       Second, even if the assailant priests are “assureds,” the Exclusion bars 
coverage only for an assailant, not for all Assureds.  To begin, an insurer has the 
burden of proving that an exclusion to coverage applies, and exclusions are 
construed against the insurer.  See Nationwide Mut. Ins. Co. v. Pasiak, 327 Conn. 
225, 239 (2017).  The rest is grammar.   

       The Connecticut Supreme Court has recognized that the dictionary 
definition of “such” includes “having a quality already or just specified.”  
LaProvidenza v. State Emp. Ret. Comm’n, 178 Conn. 23, 27 (1979) (internal 
quotation marks omitted); see also id. (“The word ‘such’ has been construed as 
an adjective referring back to and identifying something previously spoken of; 
the word naturally, by grammatical usage, refers to the last antecedent.”).  So, we 
read “such” as a term of limitation that references what has been previously 
specified; so read, the word operates here to limit the Exclusion to “such 
Assured” as committed or directed the assault and battery.   

       Under a contrary reading, blameless insureds would lose coverage by the 
act of someone else, and their coverage would be rendered illusory.  Although 
there could of course have been such an exclusion, it would have had to be more 
explicit than this one.  And that would have been easy.  Repeating the word 
“any” in place of “such” would have done it.  Or the Exclusion could have 
excluded claims for assault and battery, without more.  To read the Exclusion as 
only relating back to “any assured” would obviate the limiting phrase 
referencing one who commits or directs the misconduct‐‐a superfluity that 
would be contrary to Connecticut law.  See Buell Indus., Inc. v. Greater N.Y. Mut. 
Ins. Co., 259 Conn. 527, 539 (2002) (“[E]ach and every sentence, clause, and word 
of a contract of insurance should be given operative effect.  Since it must be 
assumed that each word contained in an insurance policy is intended to serve a 
purpose, every term will be given effect if that can be done by any reasonable 
construction.” (internal quotation marks omitted)). “If the terms of the policy are 
clear, their meaning cannot be forced or strained by an unwarranted construction 
to give them a meaning which the parties obviously never intended.”  Marcolini 
v. Allstate Ins. Co., 160 Conn. 280, 283 (1971).   
                                         6 
 
       Interstate relies on Interstate Fire & Casualty Co. v. Roman Catholic 
Church of Phoenix, 761 F.3d 953 (9th Cir. 2014), which held (over a dissent) that 
the (same) assault and battery exclusion bars coverage for both the assured who 
committed or directed the assault and battery as well as for all other assureds, 
including the Phoenix Archdiocese.  The Ninth Circuit read the phrases “any 
Assured” and “such Assured” as signifying the same thing: “when an 
exclusionary clause precludes recovery to ‘any insured,’ the term is not 
ambiguous and clearly encompasses all persons insured under the policy.”  Id. at 
955 (internal quotation marks omitted).  That argument was also raised by 
Lloyds‐‐and rejected‐‐in Diocese of Winona v. Interstate Fire & Cas. Co., 858 F. 
Supp. 1407, 1415 (D. Minn. 1994), revʹd in part on other grounds, 89 F.3d 1386 
(8th Cir. 1996). 

       Judge Nelson’s dissent in the Phoenix case is sound.  He reasoned that, 
because the quality of having committed or directed the assault and battery is the 
attribute that immediately precedes “such Assured,” the best interpretation was 
that “such Assured” refers back to this quality.  Id. at 956‐57 (Nelson, J., 
dissenting).   Under that reading, the exclusion applies only to those assureds 
who commit or direct the wrong.  Id. at 958 (Nelson, J., dissenting).   

       Interstate cites some opinions in this Circuit and the Connecticut state 
courts that interpreted the phrase “any insured” in an exclusion as 
unambiguously foreclosing coverage for all insureds.  See, e.g., McWeeny v. City 
of Hartford, 287 Conn. 56, 67 (2008) (the term “such individual” plainly refers 
back to “any individual”).  However, the policies in those cases use distinctly 
different language than the one at issue here.  In any event, the question is not 
whether “such Assured” does or can reference “any Assured”; the question is 
whether the reference back includes the wording of limitation that narrows “any 
Assured” to one that committed or directed an assault or battery.   

       




                                        7 
 
                                        III 

       Interstate is bound to indemnify the Archdiocese “for all sums” it was 
obligated to pay “arising out of any occurrence or happening during the period 
of insurance.”  App’x at 1083.  “Occurrence” is defined as: “An accident or a 
happening or event or a continuous or repeated exposure to conditions which 
unexpectedly and unintentionally results in personal injury, or damage to 
property during the policy period.”  Id.  Interstate contends: that there is no 
coverage if the accident or happening is intended or expected, regardless of 
whether the resulting loss was intended or expected; that intention and 
expectation is an objective test rather than a subjective question viewed from the 
standpoint of the insured; and that in any event the extraordinary circumstances 
present here would justify or require an objective test.   

     Given the contract terms and the coverage positions taken by Interstate, 
we must consider when the abuse to the four underlying claimants occurred, 
when the Archdiocese became aware that the assailants were a threat to children, 
and what the Archdiocese did in response.   

            1) JA alleged that he was sexually abused by Father Robert Ladamus 
            when JA was a student at St. Mary’s Church and School in 1981 or 
            1982.  It is uncontested on appeal that the Archdiocese was not on 
            notice that Fr. Ladamus was a risk before he assaulted JA, and that 
            the assault was an occurrence. 

            2) KS alleged that he was sexually abused by Father Stephen 
            Crowley when KS was approximately eight years old and a student 
            at St. Francis of Assisi School in the 1981‐1982 school year.  The 
            district court found evidence that Fr. Crowley began assaulting 
            children as early as 1975, but concluded that the Archdiocese was 
            not on notice of Fr. Crowley’s abuse until March 1983, when a group 
            of parents wrote to Archbishop John Whealon of Hartford, after the 
            abuse of KS.  It is uncontested on appeal that the Archdiocese was 
            not on notice that Fr. Crowley was a risk at the time he molested KS, 
            and that this was an occurrence. 


                                         8 
 
             3) Richard Mallory alleged that he was sexually abused by Father 
             Ivan Ferguson, a teacher at Northwest Catholic High School who 
             was in residence at the rectory at St. Bernard’s Church between 
             November 1977 and October 1978.  The district court found as a 
             matter of law, and it is uncontested on appeal, that the Archdiocese 
             was not on notice of Fr. Ferguson’s abuse until March 1979, after the 
             abuse of Mallory.  This too was an occurrence. 

             4) Matthew Doe alleged that he was sexually abused by Fr. Ferguson 
             from the summer of 1981 to the fall of 1982, when Doe was 13‐14 
             years old and when Fr. Ferguson was the Assistant Pastor at St. 
             Mary’s Parish.   

       The indemnity issues bearing on the occurence clause therefore concern 
only the claim made by Matthew Doe because he is the only claimant as to whom 
the Archdiocese had prior notice of the assailant priest’s proclivities before the 
abuse occurred.  The issues are whether the molestation was an occurrence under 
the insurance contracts, and whether it was intended or expected.  These issues 
all bear upon the overarching “element of ‘fortuity’ necessary for an accident,” 
Capstone Bldg. Corp. v. Am. Motorists Ins. Co., 308 Conn. 760, 775 (2013), and 
require a narrative concerning Fr. Ferguson, and what the Archdiocese knew and 
did about him. 

       Mallory’s mother reported Fr. Ferguson’s abuse of her son to Fr. Shea, 
pastor of St. Bernard’s, in the fall of 1978; and the mother of KC (another victim, 
not at issue here) told Fr. Donahue, co‐pastor of St. Mary’s, of sexual abuse by Fr. 
Ferguson in 1978.  KC also alleged that Fr. Shea had witnessed him with Fr. 
Ferguson on multiple occasions, though not in compromising circumstances.  
Further, the mother of BTL (yet another victim) spoke to Fr. Donahue about Fr. 
Ferguson in early 1979.  

       However, the district court found that Fathers Shea and Donahue were 
insufficiently senior to allow the imputing of their knowledge to the 
Archdiocese.  The court determined that the Archdiocese was first on notice 
when on March 7, 1979, Fr. Ferguson called Archbishop Whealon’s secretary, Fr. 
Gianelli, to say that he had molested two boys and had an alcohol problem. 

                                         9 
 
       The Archdiocese therefore learned of Fr. Ferguson’s proclivities prior to 
his abuse of Doe.  After Archbishop Whealon had notice of Fr. Ferguson’s abuse, 
Archbishop Whealon told Fr. Gianelli to send Ferguson to the House of 
Affirmation, a rehabilitation center for sexual dysfunction.  But when the House 
of Affirmation could not accommodate Fr. Ferguson, it was suggested that Fr. 
Ferguson be sent instead to St. Luke Institute, which is an alcohol treatment 
center rather than a rehabilitation facility for pedophiles‐‐though priests accused 
of similar misconduct were regularly sent there.  Father Gianelli consulted with 
the Medical Director of St. Luke, Fr. Doctor Michael Peterson, who 
recommended that Fr. Ferguson should be placed in a treatment program that 
would fix his substance abuse problems first.  Father Doctor Peterson, who was a 
psychiatrist and Assistant Professor at Georgetown University Medical School, 
opined that Fr. Fergusonʹs pedophilia was triggered by his alcoholism.  The 
Archbishop relied on Fr. Dr. Peterson’s assessment.   

       When Fr. Ferguson’s inpatient treatment ended in July 1979, Archbishop 
Whealon reassigned Fr. Ferguson to Laurelton Hall, a school for girls, to serve as 
chaplain while residing in the rectory of St. Mary’s Parish.  The priests, principal, 
and supervisors at the school were advised that Fr. Ferguson had been treated 
for alcohol abuse; the child molestation was not disclosed.   

       On June 24, 1980, Fr. Dr. Peterson and an alcoholism counselor at St. Luke 
Institute wrote to Fr. Kennedy, vicar for priests, to express support for Fr. 
Ferguson’s return to work in a high school environment; Archbishop Whealon 
was copied on the letter.  Father Doctor Peterson again wrote to Archbishop 
Whealon in June 1981 (memorializing a conversation he had had with the 
Archbishop a month before), reaffirming his full support for Fr. Ferguson’s 
reassignment to “a more exciting teaching assignment”; “it [wa]s his professional 
opinion that the other issues that brought Father Ferguson to us for treatment 
will be in control as long as the disease of alcoholism is in control.”  App’x at 
1091 (alteration in original).  Fr. Ferguson was then assigned as a full‐time 
Assistant Pastor at St. Mary’s.  It was there that Fr. Ferguson molested Matthew 
Doe.    

       The district court determined that Archbishop Whealon reasonably relied 
on Fr. Dr. Peterson’s assessment that Fr. Ferguson would not return to sexual 
                                         10 
 
abuse of minors so long as he remained sober, and that the Archdiocese therefore 
lacked notice that Fr. Ferguson would molest Doe. 

       To revisit the essential contract terms: Interstate is required to indemnify 
the Archdiocese for loss “arising out of any occurrence or happening during the 
period of insurance.”  App’x at 1083.  “Occurrence” is defined as: “An accident 
or a happening or event or a continuous or repeated exposure to conditions 
which unexpectedly and unintentionally results in personal injury, or damage to 
property during the policy period.”  App’x at 1083.  Construing those terms, the 
district court determined that: 

             Interstate was obligated to indemnify the Archdiocese for all sums 
             paid (a) arising out of the Archdiocese’s placement of the accused 
             priests in environments where they had the opportunity to abuse 
             children if (b) the Archdiocese did not subjectively know that it was (c) 
             substantially probable that the priests would abuse children. 

App’x at 1083 (emphasis in original).   

      Interstate raises three arguments on appeal.   

        1.  Interstate argues that, under the definition of “occurrence,” the 
“accident or a happening” itself must be unexpected and unintended, even if the 
resulting injury comes as a surprise.  Interstate relies on Pennsylvania General 
Insurance Company v. Thakur, No. 3:12‐CV‐1799‐AWT, 2014 WL 3906456 (D. 
Conn. Aug. 11, 2014), which observed that “[t]he relevant inquiry here at the 
stage of determining whether there was an ‘occurrence’ is whether the event 
causing the injury was an accident, not whether the injury itself is accidental.”  
Id. at *3.  From there, Interstate surveys the failures of the Archdiocese to take 
effective action:  KC had told Fr. Donahue of Fr. Ferguson’s abuse back in 1978, 
and Archbishop Whealon knew of the misconduct in March 1979, yet sent him to 
a rehabilitation facility for alcohol abuse, not pedophilia.  Placing Fr. Ferguson in 
St. Mary’s where he had the opportunity to molest Matthew Doe was therefore 
(according to Interstate) a reckless act that was no accident.   

     Interstateʹs argument is not frivolous.  In Jacob Doe v. Hartford Roman 
Catholic Diocesan Corporation, 317 Conn. 357, 394 (2015), the tort liability case 
                                           11 
 
involving Fr. Fergusonʹs abuse of Matthew Doe’s best friend, the Connecticut 
Supreme Court determined that the Archdiocese was reckless.  And the Eighth 
Circuit, in Diocese of Winona v. Interstate Fire & Casualty Company, 89 F.3d 
1386 (8th Cir. 1996), concluded in similar circumstances that there was no 
occurrence.   

       However, we agree with the district court that the proper inquiry is 
whether the injuries were expected, not whether the accidents were expected.  It 
would seem that in most instances the concepts merge and cannot be teased 
apart.  But insofar as it matters, Interstate loses the point.  The contracts in the 
cases on which Interstate relies, such as Thakur, 2014 WL 3906456, define an 
occurrence simply as “an accident,” whereas the occurrence clause at issue here 
defines an occurrence as an accident (or “happening,” “event,” and “continuous 
and repeated exposure to conditions”) that “unexpectedly or unintentionally 
results in personal injury.”  App’x at 985 (emphasis added).  So the focus is on 
intention and expectation as to the resulting injury rather than the accident itself.  
To find otherwise would require discounting the clause after “accidents,” which 
(as explained above) we cannot do.  See Buell Indus., Inc. v. Greater N.Y. Mut. 
Ins. Co., 259 Conn. 527, 539 (2002). 

       2.  More consequential in this case is whether intention and expectation is 
determined by an objective test of what a reasonable person knew or should 
have known (as Interstate argues), or whether it is determined subjectively from 
the standpoint of the insured (as the district court concluded).   

       Interstate relies on the Eighth Circuit ruling in Diocese of Winona, 89 F.3d 
1386, that the test is objective, and invokes the ruling in Jacob Doe that the 
Archdiocese was reckless.  Since recklessness is a state of mind that entails 
conscious choice, Interstate contends that the Archdiocese is collaterally 
estopped from claiming that Matthew Doe’s claim is an occurrence.   

      The district court properly determined that intention and expectation is 
considered from the standpoint of the insured.  Connecticut state trial courts 
apply a subjective standard.  See, e.g., Colony Ins. Co. v. Walnut Beach, LLC, No. 
CV‐094011366, 2010 WL 1224364, at *4 (Conn. Super. Ct. Feb. 25, 2010) (“[I]t is 
well established that in gauging intention and expectation, the analysis must be 

                                          12 
 
conducted from the standpoint of the insured.”); Steadfast Ins. Co. v. Purdue 
Federick Co., No. X08‐CV‐020191697S, 2006 WL 1149185, at *3 (Conn. Super. Ct. 
Apr. 11, 2006) (“[W]here the expected and intended language does not indicate 
otherwise, the majority rule that a court should apply a subjective standard as to 
whether the insured expected or intended the damage is ‘fair.’”); Linemaster 
Switch Corp. v. Aetna Life and Cas. Corp., No. CV91‐0396432S, 1995 WL 462270, 
at *24 (Conn. Super. Ct. July 25, 1995) (same).  Interstate cites Diocese of Winona, 
89 F.3d 1386, which is to the contrary, but is expounding the law of Minnesota.  
Minnesota is an outlier, however.2 

      In cases that are distinguishable but influential nonetheless, the 
Connecticut Supreme Court has rejected the “should have known” standard for 
determining what is “expected” under a commercial general liability policy.  In 
Capstone Building Corp. v. American Motorists Insurance Co., 308 Conn. 760 
(2013), the word “accident” was not defined.  The court adopted the “ordinary 
meaning of an ‘unexpected happening’”, which “means ‘unexpected or 
unintended.’”  Id. at 774.  The court added: “We have held that ‘[a]n accident is 
an event that is unintended from the perspective of the insured.’” Id. at 775 
(quoting Vt. Mut. Ins. Co. v. Walukiewicz, 290 Conn. 582, 594 (2009)).  

       Since the recklessness standard differs from the subjective standard, see 
Allstate Ins. Co. v. Berube, 84 Conn. App. 464, 470‐71 (2004) (a shooting was an 
“occurrence” because, regardless of the insured’s reckless conduct, he did not 
specifically intend the resulting injury); Harleysville Worcester Ins. Co. v. 
Paramount Concrete Inc., 10 F. Supp. 3d 252, 264‐65 (D. Conn. 2014) (holding that 
                                                            
2 See e.g., City of Johnstown, N.Y. v. Bankers Standard Ins. Co., 877 F.2d 1146, 
1150 (2d Cir. 1989) (interpreting New York law); Broderick Inv. Co. v. Hartford 
Accident & Indem. Co., 954 F.2d 601, 606 (10th Cir. 1992), cert. denied, 506 U.S. 
865 (1992) (interpreting Colorado law); Smith v. Hughes Aircraft Co., 783 F. 
Supp. 1222, 1236 (D. Ariz. 1991); Hatco Corp. v. W.R. Grace & Co.–Conn., 801 F. 
Supp. 1334 (D. N.J. 1992); Brown Foundation v. St. Paul Ins. Co., 814 S.W.2d 273, 
278‐79 (Ky. 1991); Am. Home Assurance Co. v. Safway Steel Prods. Co., 743 
S.W.2d 693, 701 (Tex. Ct. App. 1987); Queen City Farms, Inc. v. Cent. Nat’l Ins. 
Co., 126 Wash.2d 50, 68 (1994); Farmers & Mechanics Mut. Ins. Co. v. Cook, 210 
W. Va. 394, 400 (2001). 
                                         13 
 
a jury’s finding that the policyholder was reckless would not bar coverage under 
the policy’s “expected and intended” clause), collateral estoppel cannot be 
applied to Matthew Doe’s claims based on the Connecticut Supreme Court 
findings in Jacob Doe, see Crochiere v. Bd. of Educ., 227 Conn. 333, 345 (1993) 
(“Before collateral estoppel applies there must be an identity of issues between 
the prior and subsequent proceedings.  To invoke collateral estoppel the issues 
sought to be litigated in the new proceeding must be identical to those 
considered in the prior proceeding.”).   

      3.  Finally, Interstate argues that even if the inquiry on intention and 
expectation is ordinarily subjective, this Court should follow the reasoning in 
Linemaster Switch Corp. v. Aetna Life & Casualty Corp., No. CV91‐0396432S, 
1995 WL 462270, at *1 (Conn. Super. Ct. July 25, 1995), which held that in 
“exceptional circumstances” the subjective test for an occurrence should be 
changed to an objective one.  

      There is no need here to extend Linemaster Switch. Linemaster Switch was 
an environmental tort case, and Interstate identifies no other Connecticut case 
which relies on the “exceptional circumstances” exception.   

       We do not question the conclusion in Jacob Doe, 317 Conn. 357, that the 
Archdiocese was reckless in allowing Fr. Ferguson to reenter a school for boys.  
Nevertheless, a subjective standard applies to the Matthew Doe claim, the only 
claim in this case in which the Archdiocese had prior notice of the assailant 
priest’s proclivities.  Under that standard, the Archdiocese did not intend or 
expect the injury, given that Archbishop Whealon relied on Fr. Dr. Peterson‐‐a 
psychiatrist who ran a treatment center‐‐who opined that treatment of Fr. 
Ferguson’s alcoholism would allow him to work safely in a school for boys.  The 
Archbishop monitored the situation, receiving regular reports on Fr. Ferguson’s 
status from Fr. Dr. Peterson (and from Fr. Ferguson himself).  Thus Archbishop 
Whealon, and the Archdiocese, did not subjectively know that Fr. Ferguson 
would abuse more children.   

       



                                        14 
 
                                          IV 

      As the district court concluded, the Archdiocese failed to support its claims 
under CUIPA.  CUIPA does not provide litigants an independent cause of action, 
so Connecticut plaintiffs are allowed to use CUTPA as a vehicle to bring CUIPA 
claims.  CUTPA prohibits any person from “engag[ing] in unfair methods of 
competition and unfair or deceptive acts or practices in the conduct of any trade 
or commerce,” Conn. Gen. Stat. § 42‐110b(a), and provides a right of action for 
“[a]ny person who suffers any ascertainable loss of money or property, real or 
personal, as a result of the use or employment” of an unfair or deceptive act, id. § 
42‐110g(a).  CUIPA in turn defines unfair or deceptive acts or practices in the 
insurance business, and prohibits any person from engaging in such practices in 
Connecticut.  See id. § 38a‐815.   

        Among the prohibited practices under CUIPA are “unfair claim settlement 
practices,” including, as relevant here: “failing to acknowledge and act with 
reasonable promptness upon communications with respect to claims arising 
under insurance policies,” id. § 38a‐816(6)(B); “failing to affirm or deny coverage 
of claims within a reasonable time after proof of loss statements have been 
completed,” id. § 38a‐816(6)(E); “not attempting in good faith to effectuate 
prompt, fair and equitable settlements of claims in which liability has become 
reasonably clear,” id. § 38a‐816(6)(F); and “compelling insureds to institute 
litigation to recover amounts due under an insurance policy by offering 
substantially less than the amounts ultimately recovered in actions brought by 
such insureds,” id. § 38a‐816(6)(G).   

      To prove an “unfair claim settlement practice,” a plaintiff must 
demonstrate that the defendant has engaged in unfair or deceptive acts “with 
such frequency as to indicate a general business practice.”  Id. § 38a‐816(6). 

       The district court found that Interstate “fail[ed] to affirm or deny the [four] 
underlying claims within a reasonable time after Plaintiff’s provision of a proof 
of loss.”  App’x at 1152.  For JA’s claim, Interstate had all of the documentation it 
requested, knew the amount of the settlement and that it pierced Interstate’s 
layer, and knew the amount of reimbursement sought by the Archdiocese, one 
year and nine months before this suit was filed.  For the claims of Mallory, KS, 

                                          15 
 
and Doe, Interstate had this information (respectively) five months, seven 
months, and nine months before this suit was filed.  The delays were unusual.  
But it is fair to say that clergy molestation claims justify close inquiry and 
investigation as to the insured’s knowledge (or lack) of the circumstances bearing 
on intention and expectation, and that such claims entail coverage questions that 
are not insubstantial.  However, the parties litigated the CUIPA claim chiefly on 
the basis of what constitutes a “general business practice” under § 38a‐816(6)(E) 
of CUIPA, and the district court decided it on that basis.  We will review that 
ruling.   

        The claims history is similar as to all four of the claims that are the subject 
of this appeal.  When each of the four victims filed lawsuits against the 
Archdiocese, the Archdiocese gave notice to Interstate and the other insurers.  
Interstate does not contest the finding that the Archdiocese fulfilled its notice 
obligation.  After getting notice, Interstate requested documentation, and 
reserved rights.  The reservation of rights letter asserted the positions (inter alia) 
that, if the allegations were proven, the priest whose acts gave rise to the claim 
had been acting outside the course and scope of priestly duties and therefore 
would not qualify as an assured, and that, since the intentional assault of a minor 
did not constitute an occurrence, coverage would be voided if it was shown that 
the Archdiocese was on notice of the priest’s proclivities.  Interstate opened a 
claim file and communications were exchanged.  After Interstate was notified of 
the settlement and the Archdiocese requested indemnity, many months of delay 
ensued notwithstanding repeated notices from the Archdiocese and its counsel.  

       The Archdiocese submitted 57 claims as a representative sample of 
Interstate’s response to sexual abuse claims across the country.  The district court 
found that 9‐11 percent of the 57 claims reflected misconduct, a total of nine cases 
(five in other settlements, and the four at issue here).  However, relying on the 
definition of “general business practice” in Lees v. Middlesex Insurance Co., 229 
Conn. 842 (1994), the district court concluded that misconduct in handling that 
percentage of claims did not evidence a “general business practice” that would 
violate CUIPA.  

      The Archdiocese argues that the district court erred as a matter of law in 
considering what constitutes a “general business practice” because: (1) the 
                                          16 
 
quantum of proof to establish a general business practice is lower than 9‐11 
percent; (2) a Handbook issued by the National Association of Insurance 
Commissioners (“NAIC”) confirms that 9‐11 percent is sufficient; and (3) in any 
event Interstate admitted that it never provided policyholders with a categorical 
denial of coverage in priest‐misconduct claims. 

       1.  Relying on the Connecticut Supreme Court’s dictionary‐based 
definition of “general business practice” in Lees, 229 Conn. 842, the district court 
concluded that misconduct in 9‐11 percent of claims did not constitute a general 
business practice.  We agree with the district court that the Archdiocese fails to 
demonstrate a violation of CUIPA.  While a single instance of misconduct is 
insufficient to demonstrate a “general business” practice under CUIPA, see Mead 
v. Burns, 199 Conn. 651, 659 (1986), no Connecticut appellate court has said how 
many acts of misconduct would suffice, nor is “general business practice” 
defined in Connecticut General Statute § 38a‐816(6).  Acknowledging this, the 
Connecticut Supreme Court in Lees, 229 Conn. 842, advised that a court “may 
look to the common understanding of the words as expressed in a dictionary.”  
Id. at 849 n.8.  Doing so, the Connecticut Supreme Court observed that 
“‘[g]eneral’ is defined as ‘prevalent, usual [or] widespread’; Websterʹs Third New 
International Dictionary; and ‘practice’ means ‘[p]erformance or application 
habitually engaged in . . . [or] repeated or customary action.’”  Id. 

      Under this definition, Interstate’s misconduct in nine cases in a limited 
sample of 57 claims‐‐out of more than 1700 sexual abuse settlements nationwide‐
‐does not evidence a “prevalent, usual [or] widespread” practice.  Id.   

      The Archdiocese relies on cases in which an appreciable percent of 
misconduct was detected in a small sample: for example, four cases of 
misconduct out of eight claims in Tucker v. American International Group, 179 F. 
Supp. 3d 224, 244 (D. Conn. 2016).  That is a different situation from this one, 
where there is a large sample size.  

         2.  The Market Regulation Handbook produced by NAIC presumes that 
there is a general business practice if more than seven percent of sampled claims 
are found to entail a particular kind of misconduct.  The Archdiocese contends 
that the Handbook is authoritative because: NAIC helped draft the Model Act on 

                                         17 
 
which CUIPA is based; NAIC has an ongoing role in advising state insurance 
departments on enforcement; the Connecticut Supreme Court looked to NAIC 
reports to help define “insurer” in Doucette v. Pomes, 247 Conn. 442, 461 (1999); 
and the Connecticut legislature recently passed legislation allowing the 
Insurance Department to rely on NAIC standards in its investigations.   

      The district court properly rejected the argument premised on the NAIC 
Handbook, which describes itself as a regulatory creation “designed primarily as 
a guideline for regulatory agencies to use in developing their own procedures for 
performing market conduct examinations.  It does not reflect policies or 
procedures that are required to be implemented by any jurisdiction.”  NAIC Mkt. 
Regulation Handbook, Vol. 1, Chapter 8, F. Disclaimers, p. 114.  Presumably that 
is why the Archdiocese is unable to point to a Connecticut case that relied on the 
NAIC seven percent error rate to support a finding of civil liability under 
CUIPA.   

       3.  Finally, the Archdiocese contends that Interstate admitted that it never 
provided policyholders with a categorical affirmance or denial of coverage in 
priest‐misconduct claims, and cites a Massachusetts opinion on a motion to 
dismiss, which ruled that even a single incident of misconduct could 
demonstrate a general business practice if the insurer, by word or action, 
conceded that the single incident reflected its overall practice.  See RAMS II, LLC 
v. Mass. Bay Ins. Co., No. CV136043177S, 2016 WL 3266084, at *3 n.1 (Conn. 
Super. Ct. May 23, 2016).   

        Interstate did not concede at trial (as the Archdiocese asserts) that 
Interstate “never affirmed or denied a claim” of priest sexual abuse.  The 
argument misrepresents the testimony of Interstate’s witness, Debra Sons.  She 
testified that while she had never written a denial letter on the basis of the 
occurrence provision, she had issued denial letters based on other coverage 
issues, and that where it was clear that there had been an “occurrence” under the 
policy, Interstate would negotiate with the insured, or file a declaratory 
judgment action to resolve the coverage issue.   

     What the Archdiocese is really arguing is that the Connecticut legislature, 
when drafting subsection E of CUIPA, intended that insurance companies must 

                                        18 
 
formally accept or deny coverage even if other steps are being taken to resolve a 
disputed claim.  As the district court observed: just because claims remained 
pending does not mean that Interstate failed to affirm or deny coverage within 
the meaning of subsection E, especially since the Archdiocese admits that 
“Interstate has not received enough information to make [a] determination” as to 
some of the claims.  App’x at 1699.   

                                      * * * 

     For the foregoing reasons, the judgments of the district court are 
AFFIRMED.  

 
 

 

 

 

 

 

 

 

 

 

 

 

 

                                          
                                        19